250 F.2d 34
Alvan Jesse BROWN, Appellant,v.UNITED STATES of America, Appellee.
No. 13874.
United States Court of Appeals District of Columbia Circuit.
Argued November 18, 1957.
Decided November 27, 1957.

Appeal from the United States District Court for the District of Columbia; Luther W. Youngdahl, District Judge.
Mr. Richard Hildreth (appointed by this Court), Washington, D. C., for appellant.
Mr. E. Tillman Stirling, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll and Arthur J. McLaughlin, Asst. U. S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge and BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction under the narcotic laws. We find no error affecting substantial rights.


2
Affirmed.